Citation Nr: 0402549	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  98-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The appellant had military service from January 1969 until 
May 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 1997 administrative decision 
of the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs that concluded that the 
appellant's period of service was under dishonorable 
conditions and constituted a bar to the payment of VA 
benefits.  He appealed this determination to the Board.

In January 1999, the Board remanded the case for additional 
development.  In a June 1999 decision, the Board also 
concluded that the appellant's period of service was under 
dishonorable conditions and constituted a bar to the payment 
of VA benefits.  Thereafter, he appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2001 Order, the Court vacated the Board's June 1999 
decision, and remanded the matter to provide the Board with 
the opportunity to readjudicate the claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) and all other applicable 
laws and regulations.  In an October 2001 Order, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) granted the appellant's unopposed motion and 
dismissed his appeal.

In a July 2002 decision, the Board held that the appellant's 
period of service was under dishonorable conditions and 
constituted a bar to the payment of VA benefits.  The 
appellant appealed that determination to the Court.  In 
August 2003, the United States Court of Appeals for Veterans 
Claims (Court) issued an order which granted a joint motion 
of the parties for remand and vacated the Board's July 2002 
decision.  A copy of the motion and the Court's Order have 
been incorporated into the appellant's claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The August 2003 joint motion states that the Board did not 
sufficiently discuss in the July 2002 vacated decision 
whether the appellant had been adequately notified of what 
evidence, if any, was to be provided by the appellant and 
which portion was to be obtained by VA.  A review of the 
record reveals that VA has not sufficiently notified the 
appellant of the information and evidence necessary to 
substantiate his claim, and that VA has not sufficiently 
notified the appellant of which portion of such information 
or evidence is to be provided by the appellant and which 
portion is to be obtained by VA.  Accordingly, a remand of 
the appellant's claim is required.

The appellant asserts that his character of discharge should 
not constitute a bar to benefits because he was insane at 
the time he committed the offenses that caused him to 
receive the discharge under dishonorable conditions.  The 
record contains a July 1999 letter from J.L.L., M.D..  Dr. 
L. stated his opinion that the appellant was driven crazy by 
his service in Vietnam.  However, Dr. L. did not indicate 
that he had reviewed the veteran's medical history, and did 
not set forth the clinical basis for his opinion.  Dr. L. 
should be afforded the opportunity to provide the clinical 
basis for his opinion.  Further, a VA medical opinion based 
on a review of the veteran's medical history, as contained 
in the claims folder, would be useful in deciding the 
appellant's claim.  See 38 C.F.R. § 3.159(c)(4) (2003).  



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate his claim, as well as 
informing the claimant of which evidence, 
if any, he is expected to obtain and 
submit, and which evidence will be 
retrieved by VA.

2.  The RO should contact Dr. J.L.L., 
M.D., and request that he provide the 
clinical basis for his July 1999 opinion 
that the appellant had been driven insane 
by his military service.

3.  The appellant's claims file should be 
sent to a VA psychiatrist.  The 
psychiatrist should review the 
appellant's claims folder with particular 
reference to the appellant's service 
medical records, the appellant's service 
personnel records, and the August 1997 
and July 1999 statements of Dr. J.L.L..  
The VA psychiatrist should provide an 
opinion as to whether it was at least as 
likely as not that the appellant was 
insane when he went AWOL during service, 
and, if so, provide a clinical diagnosis 
for his insanity.  If additional 
examination of the veteran is warranted, 
such examination should be scheduled by 
the RO.  The rationale for all opinions 
expressed should be explained.

4.  The RO should then review the claims 
file to ensure that the requested VA 
medical opinion complies fully with the 
above instructions.  If it does not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include consideration of all evidence 
submitted since the February 1999 
supplemental statement of the case, and 
should recite all the applicable laws and 
regulations.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




